Citation Nr: 0406574	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from July 1965 to June 1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his notice of disagreement of March 2002, the veteran 
expressed disagreement with the 20 percent rating assigned 
for diabetes mellitus by the rating action in December 2001.  
However, a March 2002 rating decision clarified that the 
veteran had been assigned a 10 percent rating from June 29, 
1994, and an April 2002 rating decision assigned a 20 percent 
rating effective from February 17, 1999, the date the veteran 
started taking insulin for his diabetes mellitus.  The 
veteran has continued his appeal.  

The Board further notes that since the veteran expressed 
disagreement with the initial rating assigned to his diabetes 
mellitus effective from June 29, 1994, the Board will 
consider entitlement to an increased rating from the 
effective date of service connection pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  
This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

First, the Board notes that the veteran indicated in an 
October 2002 statement accepted in lieu of a VA Form 9 that 
his diabetes mellitus had worsened, and his last VA 
examination for diabetes mellitus was in October 2001.  On 
February 27, 2004, his representative requested further 
medical evaluation.  The Board also notes as did the RO that 
regulations pertaining to the endocrine system were revised 
during the pendency of the veteran's claim (effective June 6, 
1996), and the proper criteria for rating the veteran's 
diabetes must be used for the appropriate time periods in 
this case.  As such, the Board finds that the veteran should 
be afforded a new VA diabetes mellitus examination that will 
allow the veteran to be rated based on a consideration of 
both the "old" and "new" criteria applicable to this 
disability.  



Accordingly, this case is REMANDED for the following action:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) (VCAA) and its implementing 
regulations, court decisions, and VA 
directives are completed.  

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his diabetes 
mellitus.  Any medical records other than 
those now on file pertaining to diabetes 
mellitus should be obtained and 
associated with the claims folder.  

3.  The veteran should be afforded an 
appropriate VA diabetes mellitus 
examination to determine the nature and 
severity of his service-connected 
diabetes mellitus.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




